          Case 6:20-cv-00927-ADA Document 25 Filed 07/27/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                     §
 BRAZOS LICENSING AND                            §     CIVIL ACTION 6:20-cv-00923-ADA
 DEVELOPMENT,                                    §     CIVIL ACTION 6:20-cv-00924-ADA
           Plaintiff,                            §     CIVIL ACTION 6:20-cv-00925-ADA
                                                 §     CIVIL ACTION 6:20-cv-00926-ADA
 v.                                              §     CIVIL ACTION 6:20-cv-00927-ADA
                                                 §
 NEC CORPORATION,                                §
          Defendant.                             §
                                                 §


         UNOPPOSED MOTION TO AMEND AGREED SCHEDULING ORDER

       COME NOW, Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“WSOU”) hereby respectfully submits this Unopposed Motion to Amend Agreed

Scheduling Order (the “Joint Motion”).

       On May 24, 2021, pursuant to the Court’s April 24, 2021 email directing the Parties to file

a joint proposed scheduling order based on the Court’s then-controlling Order Governing

Proceedings Version 3.3 (“OGP 3.3”), the Parties filed their Joint Motion to Enter Agreed

Scheduling Order in each of the above-referenced cases. See Case No. 6:20-cv-00923 at Dkt. 22;

Case No. 6:20-cv-00924 at Dkt. 22; Case No. 6:20-cv-00925 at Dkt. 22; Case No. 6:20-cv-00926

at Dkt. 22; Case No. 6:20-cv-00927 at Dkt. 22. On June 24, 2021, the Court issued its Order

Governing Proceedings – Patent Case Version 3.4 (“OGP 3.4”), revising, among other things,

(1) the materials to be served with Defendant’s preliminary invalidity contentions; and (2) the

order in which claim construction briefs are filed. Because OGP 3.4 states that it “shall apply

retroactively to the Markman briefing in patent cases that are, as of the date of this order, at least

thirty (30) days before the filing of the opening Markman brief, a new scheduling order will need


                                                 1
         Case 6:20-cv-00927-ADA Document 25 Filed 07/27/21 Page 2 of 5




to be entered. WSOU has asked that the new order include a later date for the Markman hearing

due to a trial that is scheduled before this Court in October. Defendant NEC Corporation does not

oppose WSOU’s request for an extension to the Markman hearing date or the other proposed

changes to the case schedule. Therefore, WSOU respectfully requests the Court enter the proposed

schedule attached as Exhibit A.




                                               2
         Case 6:20-cv-00927-ADA Document 25 Filed 07/27/21 Page 3 of 5




Date: July 27, 2021                   Respectfully submitted,


                                      By: /s/ Mark D. Siegmund
                                           Jonathan K. Waldrop (CA Bar No. 297903)
                                           (Admitted in this District)
                                           jwaldrop@kasowitz.com
                                           Darcy L. Jones (CA Bar No. 309474)
                                           (Admitted in this District)
                                           djones@kasowitz.com
                                           Marcus A. Barber (CA Bar No. 307361)
                                           (Admitted in this District)
                                           mbarber@kasowitz.com
                                           John W. Downing (CA Bar No. 252850)
                                           (Admitted in this District)
                                           jdowning@kasowitz.com
                                           Heather S. Kim (CA Bar No. 277686)
                                           (Admitted in this District)
                                           hkim@kasowitz.com
                                           Jack Shaw (CA Bar No. 309382)
                                           (Admitted in this District)
                                           jshaw@kasowitz.com
                                           KASOWITZ BENSON TORRES LLP
                                           333 Twin Dolphin Drive, Suite 200
                                           Redwood Shores, California 94065
                                           Telephone: (650) 453-5170
                                           Facsimile: (650) 453-5171

                                           Mark D. Siegmund (TX Bar No. 24117055)
                                           mark@waltfairpllc.com
                                           LAW FIRM OF WALT FAIR, PLLC
                                           1508 N. Valley Mills Drive
                                           Waco, TX 76710
                                           Telephone: (254) 772-6400
                                           Facsimile: (254) 772-6432

                                           ATTORNEYS FOR PLAINTIFF
                                           WSOU INVESTMENTS, LLC
                                           d/b/a BRAZOS LICENSING AND DEVELOPMENT




                                      3
          Case 6:20-cv-00927-ADA Document 25 Filed 07/27/21 Page 4 of 5




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 27, 2021, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.

                                              /s/ Mark D. Siegmund
                                              Mark D. Siegmund




                                                4
Case 6:20-cv-00927-ADA Document 25 Filed 07/27/21 Page 5 of 5




                             5
